Petition pursuant to CPtLR (art. 78) for annulment of orders dated July 30, 1964 adjudging petitioners guilty of criminal contempt of court, unanimously dismissed as to each petitioner, without costs. The challenged procedures appear consistent with approved practice (Matter of Second Grand Jury v. Cirillo, 12 N Y 2d 206; People ex reí. Cirillo V. Warden, 11 N Y 2d 51; Matter of Grand Jury [Cioffi], 8 N Y 2d 220; People v. Riela, 7 N Y 2d 571; People ex rel. Hackley v. Kelly, 24 N. Y. 74) and we find in them no element of unfairness. The pertinence of the recent United States Supreme Court decisions cited to us (Malloy v. Hogan, 378 U. S. 1; Murphy v. Waterfront Comm., 378 U. S. 52) is not demonstrated. The branch of the motion seeking to consolidate the protective appeal proceedings with the article 78 proceedings is granted, and said appeals are dismissed. Concur —Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.